Citation Nr: 1016644	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from October 
1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.   

The Veteran seeks service connection for bilateral hearing 
loss and for tinnitus.  The record reflects that his MOS was 
carrier equipment repairman.  He contends that he was exposed 
to acoustic trauma in service.  He reports that his duties 
included supporting the artillery unit and he was exposed to 
howitzers and explosions without hearing protection.  He 
indicates that he stated at his VA examination that he 
noticed a hearing loss in the mid to late 1960's and tinnitus 
shortly thereafter.   The Veteran has argued that at service 
separation he had a 30 db hearing loss in his right ear and 
that at entrance his hearing was normal.  He contends that 
therefore this supports a finding that an incident of noise 
induced hearing loss had taken place. 

The Veteran was examined by VA in February 2005.  The 
examiner found that the Veteran had bilateral defective 
hearing.  She opined that the Veteran's hearing loss and 
tinnitus were not at least likely as not related to his 
military service.  The examiner's opinion was based, at least 
in part, on the "normal" inservice audiogram findings and 
that the Veteran first noticed tinnitus in the late 1970's, 
over 15 years after service separation.  However, the Board 
notes that the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be 
shown by the results of audiometric testing during a 
claimant's period of active military service in order for 
service connection to be granted.  See Ledford v.  
Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5  
Vet. App. 155, 159 (1993). 
 
Under the circumstances, the Board finds  that another 
medical opinion is necessary in order to render a fully 
informed decision.  38 U.S.C.A. § 5103A(d); Barr v.  
Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the 
Veteran stated in his March 2007 notice of disagreement and 
again in his February 2008 substantive appeal that he has 
undergone two additional hearing tests since his February 
2006 VA examination.  Those records have not been sought by 
VA.  When VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.   See 38 
C.F.R. §§ 3.158 and 3.655 (2009).   

Accordingly the case is remanded for the following action:  

1.  Contact the Veteran and obtain 
complete information regarding any tests 
or treatment he has received for hearing 
loss and/or tinnitus since February 
2006.   He should be requested to provide 
sufficient information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.
 
2.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and likely 
etiology of any hearing loss and/or 
tinnitus which may be present.  The 
claims folder and a complete copy of this 
remand should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including service treatment records.  The 
examiner should specifically address the 
separation examination finding of a 30 db 
loss in the right ear and the impact if 
any of this finding on this claim.   
 
Based on the examination and review of 
the record, the examiner should answer 
the following question:  
 
Is it at least as likely as not that any 
currently demonstrated hearing loss 
and/or tinnitus, is causally related to 
the Veteran's active duty service, to 
include noise exposure?  
 
A complete rationale for all opinions 
expressed should be provided.   
 
3.    Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2  
(2009). Stegall v. West, 11 Vet. App. 
268, 271 (1998), 

4.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate time should 
be given for them to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


